Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

VOTING AGREEMENT, dated as of September 15, 2010 (this “Agreement”), by and
among Clearwater Paper Corporation, a Delaware corporation (“Parent”), and the
Persons named on Schedule 1 hereto (each a “Stockholder” and collectively, the
“Stockholders”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, Parent, Cellu Tissue
Holdings, Inc., a Delaware corporation (the “Company”), and Sand Dollar
Acquisition Corporation, a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Sub”) are entering into an Agreement and Plan of Merger, dated
as of the date hereof (as amended, supplemented, restated or otherwise modified
from time to time, the “Merger Agreement”), pursuant to which, among other
things, each outstanding share of the common stock, par value $0.01 per share,
of the Company (the “Company Common Stock”) will be converted into the right to
receive the Merger Consideration specified therein.

WHEREAS, as of the date hereof, each of the Stockholders is the beneficial owner
of such Stockholder’s Existing Shares (as defined herein).

WHEREAS, as a condition and inducement to Parent entering into the Merger
Agreement, Parent has required that each Stockholder agree, and each Stockholder
has agreed, to enter into this Agreement and abide by the covenants and
obligations with respect to such Stockholder’s Covered Shares (as defined
herein);

WHEREAS, the Board of Directors of the Company has approved the Merger Agreement
and the transactions contemplated thereby, and has approved the execution and
delivery of this Agreement in connection therewith, understanding that the
execution and delivery of this Agreement by each of the Stockholders is a
material inducement and condition to Parent’s willingness to enter into the
Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I

GENERAL

1.1 Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized and other defined terms
used but not otherwise defined herein shall have the meanings ascribed thereto
in the Merger Agreement.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with, such Person; provided that the
Company shall not be deemed an Affiliate of any Stockholder.

“Beneficial Ownership” has the meaning ascribed to such term in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended. The terms “Beneficially Own”,
“Beneficially Owned” and “Beneficial Owner” shall each have a correlative
meaning.

“Company Stockholder Approval” means the approval referred to in Section 7.1(a)
of the Merger Agreement.

“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) means the possession, directly or indirectly, of power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Covered Shares” of a Stockholder (and each Stockholder’s “Covered Shares”)
means the specified Stockholder’s Existing Shares, together with any shares of
Company Common Stock or other voting capital stock of the Company that such
specified Stockholder has or acquires Beneficial Ownership of on or after the
date hereof.

“Encumbrance” means all transfer and voting restrictions, liens, security
interests, mortgages, pledges, hypothecations, easements, covenants,
declarations, conditions and restrictions, defects in or clouds on title and
other encumbrances of every kind and nature (including options, preemptive
right, rights of first negotiation and rights of first refusal), whether arising
by agreement, operation of Law or otherwise. The term “Encumber” shall have a
correlative meaning.

“Existing Shares” of a Stockholder (and a Stockholder’s “Existing Shares”) means
the shares of Company Common Stock that are Beneficially Owned by the specified
Stockholder as of the date hereof, as set forth opposite such Stockholder’s name
on Schedule 1 hereto.

“Expiration Date” shall mean the date on which this Agreement shall terminate in
accordance with its terms.

“Permitted Transfer” means a Transfer of Covered Shares by a Stockholder to an
Affiliate of such Stockholder, provided that, (i) such Affiliate shall remain an
Affiliate of such Stockholder at all times following such Transfer, and
(ii) prior to the effectiveness of such Transfer, such transferee executes and
delivers to Parent a written agreement, in form and substance acceptable to
Parent, to assume all of such Stockholder’s obligations hereunder in respect of
the securities subject to such Transfer and to be bound by the terms of this
Agreement, with respect to the securities subject to such Transfer, to the same
extent as such Stockholder is bound hereunder and to make each of the
representations and warranties hereunder in respect of the securities
transferred as such Stockholder shall have made hereunder.

 

2



--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other entity.

“Representatives” means the officers, directors, employees, agents, advisors and
Affiliates of a Person.

“Shareholders’ Agreement” means that certain Shareholders’ Agreement of Cellu
Tissue Holdings, Inc., dated as of January 27, 2010.

“Subsidiary” means, with respect to any Person, any corporation or other entity,
whether incorporated or unincorporated, (i) of which such Person or any other
Subsidiary of such Person is a general partner, or (ii) at least a majority of
the securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other entity is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; provided
that the Company shall in no event be deemed a Subsidiary of a Stockholder.

“Transfer” means, directly or indirectly, to sell, transfer, assign, Encumber,
or similarly dispose of (by merger (including by conversion into securities or
other consideration), by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise), or to enter into
any contract, option or other arrangement or understanding with respect to the
voting of or sale, transfer, assignment, Encumbrance or similar disposition of
(by merger, by tendering into any tender or exchange offer, by testamentary
disposition, by operation of law or otherwise).

“Weston” means Weston Presidio V, L.P., a limited partnership formed under the
laws of Delaware.

ARTICLE II

VOTING

2.1 Agreement to Vote.

(a) Each Stockholder (severally and not jointly) hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at the Company
Stockholders’ Meeting and at any other meeting of the stockholders of the
Company, however called, including any adjournment or postponement thereof, and
in connection with any action proposed to be taken by written consent of the
stockholders of the Company, such Stockholder shall, in each case to the fullest
extent that the Covered Shares of such Stockholder are entitled to vote thereon
or consent thereto:

(i) appear at each such meeting or otherwise cause such Stockholder’s Covered
Shares to be counted as present thereat for purposes of calculating a quorum;
and

 

3



--------------------------------------------------------------------------------

(ii) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent (if then permitted under the Company
Organizational Documents) covering, all of such Stockholder’s Covered Shares
(a) in favor of the adoption and approval of the Merger Agreement and approve
the Merger and other transactions contemplated by the Merger Agreement and any
action reasonably requested by the Parent in furtherance of the foregoing,
including, without limiting any of the foregoing obligations, in favor of any
proposal to adjourn or postpone any meeting of the Company Stockholders at which
any of the foregoing matters are submitted for consideration and vote of the
Company Stockholders to a later date if there are not sufficient votes for
approval of such matters on the date on which the meeting is held to vote upon
any of the foregoing matters; (b) against any action or agreement that would
result in any of the conditions contained in ARTICLE VII of the Merger Agreement
not being fulfilled or satisfied; and (c) against any Acquisition Proposal or
Alternative Acquisition Agreement and against any other action, agreement or
transaction involving the Company or any of its Subsidiaries that is intended,
or would reasonably be expected to, materially impede, interfere with or prevent
the consummation of the Merger or the other transactions contemplated by the
Merger Agreement or this Agreement or the performance by the Company of its
obligations under the Merger Agreement or by such Stockholder of such
Stockholder’s obligations under this Agreement.

(b) Each Stockholder hereby waives, and agrees not to exercise or assert, any
appraisal or similar rights (including under Section 262 of the Delaware General
Corporation Law) in connection with the Merger.

(c) Unless this Agreement has been terminated in accordance with its terms, the
obligations of such Stockholder specified in Section 2.1(a) shall apply whether
or not the Merger or any action described above is recommended by the Board of
Directors of the Company (or any committee thereof).

(d) Notwithstanding anything to the contrary in this Agreement, if there is any
Change of Recommendation permitted by Section 6.4(c) of the Merger Agreement,
then the obligation of each Stockholder to vote such Stockholder’s Covered
Shares pursuant to Section 2.1(a) shall thereafter apply only with respect to
the percentage (not to exceed 100%) of Covered Shares held by each Stockholder
resulting from dividing (A) 0.25 by (B) the amount resulting from dividing
(x) the number of Covered Shares beneficially owned by the Stockholders in the
aggregate as of any applicable record date by (y) the number of outstanding
shares of Company Common Stock and other voting stock as of such record date. By
way of example, if there has been a Change of Recommendation permitted by
Section 6.4(c) of the Merger Agreement, and at the record date for any
subsequent vote the Stockholders in the aggregate beneficially own 75% of the
outstanding shares of Company Common Stock and other voting stock, then the
aggregate Covered Shares that all Stockholders must vote in accordance with
Section 2.1(a) is a number of shares equal to 25% of the outstanding shares of
Company Common Stock and other voting stock. The remaining shares held by each
such Stockholder shall be voted in a manner proportionate to the votes of all
other holders of Company Common Stock (other than the Stockholders) on such
matter (with abstentions or non-votes counted as votes against such matter). By
way of example, if all

 

4



--------------------------------------------------------------------------------

other holders of Company Common Stock vote 75% of their shares in favor of the
matter and 25% against the matter (including abstentions and non-votes), then
each stockholder shall vote 75% of its remaining shares in favor and 25%
against.

2.2 No Inconsistent Agreements; Approval Under Shareholders’ Agreement.

(a) Each Stockholder (severally and not jointly) hereby covenants and agrees
that, except for this Agreement, such Stockholder (a) has not entered into, and
shall not enter into at any time while this Agreement remains in effect, any
voting agreement or voting trust with respect to the Covered Shares of such
Stockholder, (b) has not granted, and shall not grant at any time while this
Agreement remains in effect, a proxy (except pursuant to Section 2.3), consent
or power of attorney with respect to the Covered Shares of such Stockholder that
is inconsistent with, or that would have any adverse effect on its ability to
meet, its obligations hereunder and (c) has not taken and shall not take any
action that would make any representation or warranty of such Stockholder
contained herein untrue or incorrect as of any time when this Agreement remains
in effect or have the effect of preventing or disabling such Stockholder from
performing any of its obligations under this Agreement. Each Stockholder
(severally and not jointly) hereby represents that all proxies, powers of
attorney, instructions or other requests given by such Stockholder prior to the
execution of this Agreement in respect of the voting of such Stockholder’s
Covered Shares, if any, are not irrevocable and the Stockholder hereby revokes
(and shall cause to be revoked) any and all previous proxies, powers of
attorney, instructions or other requests with respect to such Stockholder’s
Covered Shares.

(b) Weston covenants to Parent and agrees that it shall duly execute and deliver
to the Company not later than immediately after it has received notice of the
Company Stockholder Approval a consent and approval in the form attached hereto
as Exhibit A (the “Consent”) revised as appropriate to make reference to any
amendment or modification of the Merger Agreement and the Merger contemplated by
the Merger Agreement as so amended or modified. Weston covenants and agrees that
such Consent will (when delivered) represent the only approval or consent
required from Weston to consummate the Merger under the Stockholders’ Agreement,
be in full force and effect and be binding and enforceable against Weston in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or similar laws affecting the rights of
creditors generally and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Weston agrees that it will not take any action to, and will not, revoke, amend
or withdraw the Consent subsequent to its delivery to the Company. This covenant
shall terminate upon the Expiration Date.

2.3 Proxy. Each Stockholder hereby irrevocably appoints as its proxy and
attorney-in-fact, Gordon L. Jones, the Chief Executive Officer of Parent, Linda
K. Massman, the Chief Financial Officer of Parent, and Michael S. Gadd, the
General Counsel and Corporate Secretary of Parent, and any individual who shall
hereafter succeed any such persons, and any other Person designated in writing
by Parent, each of them individually, with full power of substitution and
resubstitution, (a) to vote or execute written consents with respect to the
Covered Shares (or portion thereof if the

 

5



--------------------------------------------------------------------------------

Covered Shares subject to this Agreement have been reduced pursuant to the
provisions of Section 2.1(d)) of such Stockholder in accordance with
Section 2.1(a)(ii) prior to the Expiration Date at any annual or special
meetings of stockholders of the Company (or adjournments thereof) at which any
of the matters described in Section 2.1(a) is to be considered; and (b) prior to
the Expiration Date, to execute and deliver to the Company not later than
immediately after the Company Stockholder Approval the Consent on behalf of
Weston; provided however, that such Stockholder’s grant of the proxy
contemplated by this Section 2.3 shall be effective if, and only if, (y) with
respect to Section 2.3(a) above, such Stockholder has not delivered to the
Secretary of the Company at least ten Business Days prior to the meeting at
which any of the matters described in Section 2.1 is to be considered a duly
executed proxy card previously approved by Parent, and that may only be revoked
as of the Expiration Date, directing that the Covered Shares of such Stockholder
be voted in accordance with Section 2.1(a) and (z) with respect to
Section 2.3(b) above, such Stockholder has not delivered to the Secretary of the
Company (with an executed copy also provided to Parent) as of immediately after
it has received notice of the Company Stockholder Approval a duly executed
Consent. This proxy, if it becomes effective, is coupled with an interest, is
given as an additional inducement of Parent to enter into the Merger Agreement
and shall be irrevocable prior to the Expiration Date, at which time any such
proxy shall terminate. Each Stockholder (solely in its capacity as such) shall
take such further action or execute such other instruments as may be necessary
to effectuate the intent of this proxy. Parent may terminate this proxy with
respect to such Stockholder at any time at its sole election by written notice
provided to such Stockholder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of Each Stockholder. Each Stockholder
(severally and not jointly) hereby represents and warrants to Parent as follows:

(a) Authorization; Validity of Agreement; Necessary Action. To the extent such
Stockholder is not an individual, such Stockholder is a limited liability
company or a limited liability partnership duly formed or organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Such Stockholder has the requisite capacity and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by such Stockholder and, assuming this Agreement
constitutes a valid and binding obligation of Parent, this Agreement constitutes
a legal, valid and binding obligation of such Stockholder, enforceable against
such Stockholder in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or similar laws
affecting the rights of creditors generally and the availability of equitable
remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

(b) Ownership. Such Stockholder’s Existing Shares are, and all of the Covered
Shares owned by such Stockholder from the date hereof through and on the
Expiration Date will be, Beneficially Owned and/or owned of record by such

 

6



--------------------------------------------------------------------------------

Stockholder. Such Stockholder has good and valid title to such Stockholder’s
Existing Shares, free and clear of any Encumbrances, voting trusts or voting
agreements other than pursuant to this Agreement under applicable federal or
state securities laws or pursuant to any written policies of the Company only
with respect to restrictions upon the trading of securities under applicable
securities laws. As of the date hereof, such Stockholder’s Existing Shares
constitute all of the shares of Company Common Stock Beneficially Owned or owned
of record by such Stockholder. Such Stockholder has and will have at all times
through the Expiration Date sole voting power (including the right to control
such vote as contemplated herein), sole power of disposition, sole power to
issue instructions with respect to the matters set forth in Article II, and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of such Stockholder’s Existing Shares and with respect to
all of the Covered Shares owned by such Stockholder at all times through the
Expiration Date.

(c) No Violation. The execution and delivery of this Agreement by such
Stockholder do not, and the performance by such Stockholder of its obligations
under this Agreement will not, (i) conflict with or violate any Law applicable
to such Stockholder or by which any of its assets or properties is bound or any
Organizational Documents of such Stockholder, or (ii) conflict with, result in
any breach of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Encumbrance on the properties or assets of such Stockholder
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Stockholder is a party or by which such Stockholder and/or any of its assets or
properties is bound, except for any of the foregoing as would not impair the
ability of such Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

(d) Consents and Approvals. The execution and delivery of this Agreement by such
Stockholder do not, and the performance by such Stockholder of its obligations
under this Agreement and the consummation by it of the transactions contemplated
hereby will not, require such Stockholder to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
Governmental Authority, other than the filings of any reports with the SEC.

(e) Absence of Litigation. As of the date hereof, there is no Action pending or,
to the knowledge of such Stockholder, threatened against or affecting such
Stockholder and/or any of its Affiliates before or by any Governmental Authority
that would reasonably be expected to impair the ability of such Stockholder to
perform its obligations hereunder or to consummate the transactions contemplated
hereby on a timely basis.

(f) Finder’s Fees. No investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Parent, Merger Sub or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of such Stockholder.

 

7



--------------------------------------------------------------------------------

(g) Reliance by Parent. Such Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon the execution and
delivery of this Agreement by such Stockholder and the representations and
warranties of such Stockholder contained herein. Such Stockholder understands
and acknowledges that the Merger Agreement governs the terms of the Merger and
the other transactions contemplated thereby.

3.2 Representations and Warranties of Parent. Parent hereby represents and
warrants to each Stockholder as follows:

(a) Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Parent has the requisite
capacity and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by Parent, constitutes a
legal, valid and binding agreement of Parent, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization or similar laws affecting the rights of
creditors generally and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(b) The execution and delivery of this Agreement by Parent do not, and the
performance by Parent of its obligations under this Agreement will not,
(i) conflict with or violate any Law applicable to Parent or by which any of its
assets or properties is bound or any Organizational Documents of Parent, or
(ii) conflict with, result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of any Encumbrance on the properties or assets of
Parent pursuant to, any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which
Parent is a party or by which Parent and/or any of its assets or properties is
bound, except for any of the foregoing as would not impair in any material
respect the ability of Parent to perform its obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

(c) The execution and delivery of this Agreement by Parent do not, and the
performance by Parent of its obligations under this Agreement and the
consummation by it of the transactions contemplated hereby will not, require
Parent to obtain any consent, approval, authorization or permit of, or to make
any filing with or notification to, any Governmental Authority, other than the
filings of any reports with the SEC.

ARTICLE IV

OTHER COVENANTS

4.1 Prohibition on Transfers; Other Actions. Until the Expiration Date, each
Stockholder (severally and not jointly) agrees that it shall not, except in
accordance with the terms of the Merger Agreement or the transactions
contemplated thereby, (a) Transfer any of such Stockholder’s Covered Shares,
Beneficial Ownership thereof or any other

 

8



--------------------------------------------------------------------------------

interest therein unless such Transfer is a Permitted Transfer; (b) enter into
any agreement, arrangement or understanding with any Person, or take any other
action, that violates or conflicts with or would reasonably be expected to
violate or conflict with, or result in or give rise to a violation of or
conflict with, such Stockholder’s representations, warranties, covenants and
obligations under this Agreement; or (c) take any action that would reasonably
be expected to restrict or otherwise affect such Stockholder’s legal power,
authority and right to comply with and perform its covenants and obligations
under this Agreement. Any Transfer in violation of this Section 4.1 shall be
void ab initio.

4.2 Stock Dividends, etc. In the event of a stock split, stock dividend or
distribution, or any change in the Company Common Stock by reason of any
split-up, reverse stock split, recapitalization, combination, reclassification,
reincorporation, exchange of shares or the like, the terms “Existing Shares” and
“Covered Shares” shall be deemed to refer to and include such shares as well as
all such stock dividends and distributions and any securities into which or for
which any or all of such shares are changed or exchanged or which are received
in such transaction.

4.3 No Solicitation; Support of Acquisition Proposals.

(a) Subject to Section 4.3(b), prior to the Expiration Date, each Stockholder
(severally and not jointly) agrees that it shall not, and shall cause each of
its Affiliates and Representatives not to, directly or indirectly through
another Person (i) initiate, solicit or knowingly encourage or facilitate any
inquiries or the making of any proposal or offer that constitutes, or could
reasonably be expected to result in, an Acquisition Proposal, (ii) participate
in any discussions or negotiations regarding an Acquisition Proposal, or provide
any information or data to any Person relating to the Company or any of its
Subsidiaries, or afford to any Person access to the business, properties, assets
or personnel of the Company or any of its Subsidiaries in connection with, or
otherwise cooperate with any Person with respect to, an Acquisition Proposal, or
(iii) enter into any Alternative Acquisition Agreement. Each Stockholder shall,
and shall cause its Affiliates and its or their respective Representatives to
immediately cease all discussions and negotiations with any Persons that may be
ongoing with respect to an Acquisition Proposal. Without limiting the generality
of the foregoing, it is understood that any violation of the restrictions set
forth in this Section 4.3 by any of the Stockholder’s Affiliates or
Representatives shall be deemed to be a breach of this Section 4.3 by such
Stockholder.

(b) Notwithstanding anything to the contrary in Section 4.3(a), at any time the
Company or its Representatives are permitted to take any of the actions set
forth in paragraphs (b) and (c) of Section 6.4 of the Merger Agreement with
respect to an Acquisition Proposal, each Stockholder and its Affiliates and
Representatives shall be free to participate in any discussions or negotiations
regarding such Acquisition Proposal with the Person making such Acquisition
Proposal, provided that such Stockholder’s material breach of this Section 4.3
has not resulted in such right to participate in discussions or negotiations.

(c) For the purposes of this Section 4.3, the Company shall be deemed not to be
an Affiliate or Subsidiary of any Stockholder, and any officer, director,

 

9



--------------------------------------------------------------------------------

employee, agent or advisor of the Company (in each case, in their capacities as
such) shall be deemed not to be a Representative of any Stockholder or any
Affiliate thereof.

4.4 Further Assurances. From time to time until the Expiration Date, at Parent’s
reasonable request and without further consideration, each Stockholder agrees to
cooperate with Parent in making all filings and obtaining all consents of
Governmental Authorities and third parties and to execute and deliver such
additional documents and take all such further actions as may be necessary to
effect the actions contemplated by this Agreement. Without limiting the
foregoing, each Stockholder hereby authorizes Parent to publish and disclose in
any announcement or disclosure required by the SEC and in the Proxy Statement
such Stockholder’s identity and ownership of such Stockholder’s Covered Shares
and the nature of such Stockholder’s obligations under this Agreement.

ARTICLE V

MISCELLANEOUS

5.1 Termination. This Agreement shall terminate and be of no further force or
effect upon the earliest to occur of (a) the Effective Time; (b) the termination
of the Merger Agreement in accordance with its terms; (c) the making of any
waiver, amendment or other modification of the Merger Agreement that reduces the
amount of, or changes the form or type of, consideration to be received by the
holders of Company Common Stock in the Merger; (d) 11:59 p.m. eastern time on
January 31, 2011 (unless each Stockholder delivers written notice of its waiver
of this provision prior to such time); or (e) the mutual written agreement of
the Stockholders and Parent. Notwithstanding the foregoing, the provisions of
this ARTICLE V shall survive any termination of this Agreement without regard to
any temporal limitation. Neither the provisions of this Section 5.1 nor the
termination of this Agreement shall relieve any party hereto from any liability
of such party to any other party incurred prior to such termination or
expiration with respect to a willful breach of this Agreement.

5.2 No Ownership Interest. Each Stockholder has agreed to enter into this
Agreement and act in the manner specified in this Agreement for consideration.
Nothing contained in this Agreement shall be deemed to vest in Parent any direct
or indirect ownership or incidence of ownership of or with respect to such
Stockholder’s Covered Shares. All rights and all ownership and economic benefits
of and relating to a Stockholder’s Covered Shares shall remain vested in and
belong to such Stockholder. Without limiting the generality of the previous
sentence, each Stockholder shall be entitled to receive any cash dividend paid
by the Company with respect to such Stockholder’s Covered Shares during the term
of this Agreement. Nothing in this Agreement shall be interpreted as
(i) obligating any Stockholder to exercise or convert any warrants, options or
convertible securities or otherwise to acquire Company Common Stock or
(ii) creating or forming a “group” with any other Person, including Parent, for
purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar provision
of applicable law.

 

10



--------------------------------------------------------------------------------

5.3 Notices. All notices or other communications hereunder shall be in writing
and shall be deemed given if delivered personally, sent by nationally recognized
overnight courier (providing proof of delivery) or mailed by prepaid registered
or certified mail (return receipt requested) or by telecopy, email or facsimile
transmission (providing confirmation of transmission) addressed as follows:

 

  (a) if to Parent to:

Clearwater Paper Corporation

601 West Riverside Ave., Suite 1100

Spokane, WA 99201

Facsimile: (509) 342-2551

Attention: Michael S. Gadd, Vice President and General Counsel

E-mail: michael.gadd@clearwaterpaper.com

with copies to:

Pillsbury Winthrop Shaw Pittman LLP

50 Fremont Street

San Francisco, CA 94904

Facsimile: (415) 983-1200

Attention:   Blair W. White, Esq.   Justin D. Hovey, Esq.

Email:  

blair.white@pillsbuylaw.com

justin.hovey@pillsburylaw.com

 

  (b) if to the Weston Presidio V, L.P., to:

Weston Presidio V, L.P.

Pier 1, Bay 2

San Francisco, CA 94111

Facsimile: (415) 773-7844

Attention: Therese Mrozek

E-mail: tmrozek@westonpresidio.com

with a copy to:

Kirkland & Ellis LLP

300 N. LaSalle St.

Chicago, IL 60654

Facsimile: (312) 862-2200

Attention:   Robert M. Hayward, P.C.   Roger D. Rhoten

E-mail:  

robert.hayward@kirkland.com

roger.rhoten@kirkland.com

 

  (c) if to Russell C. Taylor, Taylor Investment Partners or Chipping

     Wood Fund, LLC, to:

 

11



--------------------------------------------------------------------------------

Russell C. Taylor

c/o Cellu Tissue Holdings, Inc.

1855 Lockeway Dr., Suite 501

Alpharetta, GA 30004

Facsimile: (678) 393-2657

E-mail: taylorru@cellutissue.com

or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given as of the date
received by the addressee as provided above; provided that in order for an email
to constitute proper notice hereunder, such email must specifically reference
this Section 5.3 and state that it is intended to constitute notice hereunder.

5.4 Interpretation; Definitions. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party. Except
where expressly stated otherwise in this Agreement, the following rules of
interpretation apply: (a) “either” and “or” are not exclusive and “include,”
“includes” and “including” are not limiting and shall be deemed to be followed
by the words “without limitation;” (b) “hereof,” “hereto,” “hereby,” “herein”
and “hereunder” and words of similar import refer to this Agreement as a whole,
and not to any particular provision; (c) “date hereof” refers to the date set
forth in the initial caption of this Agreement; (d) “extent” in the phrase “to
the extent” means the degree to which a subject or other thing extends, and such
phrase does not mean simply “if;” (e) descriptive headings, the table of defined
terms and the table of contents are inserted for convenience only and do not
affect in any way the meaning or interpretation hereof; (f) definitions are
applicable to the singular as well as the plural forms of such terms;
(g) pronouns shall include the corresponding masculine, feminine or neuter
forms; (h) references to a Person are also to such Person’s permitted successors
and assigns; and (i) references to an “Article,” or “Section,” or “Schedule”
refer to an Article or Section of or Schedule to this Agreement. No summary of
this Agreement prepared by any party shall affect the meaning or interpretation
of this Agreement.

5.5 Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart. This Agreement may be executed and delivered by facsimile or “PDF”
transmission.

5.6 Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto and supersedes all prior agreements and understandings, both
written and oral, among the parties hereto, or any of them, with respect to the
subject matter hereof.

5.7 Governing Law; Jurisdiction and Venue; WAIVER OF JURY TRIAL. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to its rules of conflict of laws. Each of the parties
hereto (a) consents to submit itself to the exclusive personal jurisdiction of
the Delaware

 

12



--------------------------------------------------------------------------------

Court of Chancery, New Castle County, or if that court does not have
jurisdiction, a federal court sitting in the State of Delaware in any Action or
proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, (b) agrees that all claims in
respect of such Action or proceeding may be heard and determined in any such
court, (c) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(d) agrees not to bring any Action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement in any
other court. Each of the parties hereto waives any defense of inconvenient forum
to the maintenance of any Action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto. To the extent permitted by applicable Law, any party hereto may make
service on another party by sending or delivering a copy of the process to the
party to be served at the address and in the manner provided for the giving of
notices in Section 5.3. Nothing in this Section 5.7, however, shall affect the
right of any party to serve legal process in any other manner permitted by Law.
PARENT AND EACH OF THE STOCKHOLDERS HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF PARENT OR THE STOCKHOLDERS IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

5.8 Amendment; Waiver. This Agreement may not be amended except by an instrument
in writing signed by Parent and each Stockholder. Each party may waive any right
of such party hereunder by an instrument in writing signed by such party and
delivered to the other parties.

5.9 Remedies. The parties hereto agree that (i) irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms hereof or were otherwise breached, and
(ii) the parties will be entitled to specific performance of the terms hereof in
addition to any other remedy to which such party is entitled at law or in
equity. Accordingly, (i) Parent shall be entitled to an injunction or
injunctions, without the posting of any bond, to prevent breaches of this
Agreement by any Stockholder and to enforce specifically the terms and
provisions of this Agreement and (ii) each Stockholder shall be entitled to an
injunction or injunctions, without the posting of any bond, to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement. For the avoidance of doubt, any party hereto may contemporaneously
commence an action for specific performance and seek any other form of remedy at
law or in equity that may be available for breach under this Agreement or
otherwise in connection with this Agreement or the transactions contemplated
hereby (including monetary damages). The obligations of each Stockholder
hereunder shall be several and not joint, and no Stockholder shall be liable for
any breach of the terms of this Agreement by any other Stockholder.

 

13



--------------------------------------------------------------------------------

5.10 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

5.11 Successors and Assigns; Third Party Beneficiaries. Except in connection
with a Permitted Transfer, neither this Agreement nor any of the rights or
obligations of any party under this Agreement shall be assigned, in whole or in
part (by operation of law or otherwise), by any party without the prior written
consent of the other parties hereto. Subject to the foregoing, this Agreement
shall bind and inure to the benefit of and be enforceable by the parties hereto
and their respective successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer on any Person other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

5.12 Action by Stockholder Capacity Only. Parent acknowledges that each
Stockholder has entered into this Agreement solely in its capacity as the record
and/or beneficial owner of such Stockholder’s Covered Shares (and not in any
other capacity, including without limitation, any capacity as a director or
officer of the Company). Nothing herein shall limit or affect any actions taken
by such Stockholder or its Affiliate or designee, or require such Stockholder or
its Affiliate or designee to take any action, in each case, in its or his
capacity as a director or officer of the Company, and any actions taken, or
failure to take any actions, by it or him in such capacity as a director or
officer of the Company shall not be deemed to constitute a breach of this
Agreement. No individual who is a director, officer, manager or employee of
Weston or any Affiliate or Subsidiary shall have any personal liability
whatsoever to Parent under this Agreement, or any other document delivered in
connection with the Merger.

5.13 Maximum Covered Share Amount. Notwithstanding anything to the contrary in
this Agreement, (a) the obligations of all Stockholders pursuant to this
Agreement shall apply in the aggregate only to a maximum number of Covered
Shares of all Stockholders that is one share less than the lesser of the number
of Covered Shares of all Stockholders the direct or indirect ownership
(beneficially or of record) of which by Parent would result in (i) a “Change of
Control” (as defined in the Indenture, dated as of June 3, 2009, as amended,
modified or supplemented from time to time, by and among the Company, its
subsidiaries named therein as subsidiary guarantors and The Bank of

 

14



--------------------------------------------------------------------------------

New York Mellon Trust Company, N.A., as Trustee (the “Indenture”)) or (ii) a
“Change in Control” (as defined in the Credit Agreement, dated as of June 12,
2006, as amended through December 4, 2009, by and among the Company, certain
Subsidiaries of the Company named therein, the lenders named therein, JPMorgan
Chase Bank, N.A., as US Administrative Agent, and JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Administrative Agent (the “Credit Agreement”)), and
the obligations of each Stockholder shall be reduced in proportion to such
Stockholder’s aggregate number of Covered Shares relative to the Covered Shares
of all other Stockholders, and (b) to the extent that, notwithstanding the
application of clause (a) of this Section, the terms of this Agreement would
result in a “Change of Control” under the Indenture or a “Change in Control”
under the Credit Agreement, then (i) a suitable and equitable provision shall be
substituted therefor in order to effect, to the fullest extent permissible under
the Indenture without resulting in a “Change of Control” under the Indenture or
a “Change in Control” under the Credit Agreement, the original intent of the
parties as closely as possible and to the end that the transactions contemplated
hereby shall be fulfilled to the maximum extent possible and (ii) the remainder
of this Agreement and the application of such provision to other Persons or
circumstances shall not be affected thereby.

[Remainder of this page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

STOCKHOLDERS: CHIPPING WOOD FUND, LLC By:  

/s/ Russell C. Taylor

  Name:   Russell C. Taylor   Title:   Manager TAYLOR INVESTMENT PARTNERS By:  

/s/ Russell C. Taylor

  Name:   Russell C. Taylor   Title:   Trustee

 

16



--------------------------------------------------------------------------------

WESTON PRESIDIO V, L.P. By:   Weston Presidio Management V, LLC By:  

/s/ Therese Mrozek

  Name:   Therese Mrozek   Title:   Chief Operating Officer  

/s/ Russell C. Taylor

  Russell C. Taylor CLEARWATER PAPER CORPORATION By:  

/s/ Gordon L. Jones

  Name:   Gordon L. Jones   Title:   President and Chief Executive Officer

 

17



--------------------------------------------------------------------------------

SCHEDULE 1

OWNERSHIP OF EXISTING SHARES

 

Beneficial Owner

  

Class

   Number of
Existing Shares

Weston Presidio V, L.P.

   Company Common Stock    9,911,317

Russell C. Taylor

   Company Common Stock    46,259

Taylor Investment Partners

   Company Common Stock    618,472

Chipping Wood Fund, LLC

   Company Common Stock    691,741

 

18



--------------------------------------------------------------------------------

Exhibit A

[            , 20[    ]]

Weston Presidio V, L.P.

Pier 1, Bay 2

San Francisco, CA 94111

 

  Re: Cellu Tissue Holdings, Inc. — Change of Control

Ladies and Gentlemen:

Cellu Tissue Holdings, Inc. (the “Company”) has entered into an Agreement and
Plan of Merger, dated as of September 15, 2010 (the “Merger Agreement”) with
Clearwater Paper Corporation (“Parent”) and a wholly-owned subsidiary of Parent
pursuant to which Parent will acquire the Company (the “Merger”). In accordance
with the Merger Agreement, each share of the Company’s common stock will be
converted into the right to receive $12.00 in cash.

Under Section 2.2 of the Shareholders’ Agreement of Cellu Tissue Holdings, Inc.
(the “Shareholders’ Agreement”), dated as of January 27, 2010, between the
Company and Weston Presidio V, L.P. (“Weston”), Weston is required to approve
and consent to any Change of Control (as defined in the Shareholders’ Agreement)
for so long as Weston beneficially owns 35% or more of the outstanding shares of
the Company’s common stock. The consummation of the Merger will constitute a
Change of Control. Accordingly, the Company hereby requests that Weston
irrevocably consent to and approve under Section 2.2 of the Shareholders’
Agreement the Change of Control resulting from the Merger by signing a copy of
this letter in the space provided below, and the Company hereby agrees that the
Shareholders’ Agreement is in all respects terminated effective concurrently
with the Effective Time.

If you have any questions concerning these matters, please contact me at
(770) 407-2148.

 

Sincerely, Russell C. Taylor Cellu Tissue Holdings, Inc. President and Chief
Executive Officer

Weston hereby consents to and approves under Section 2.2 of the Shareholders’
Agreement with respect to (and only with respect to) the Change of Control
resulting from the Merger and agrees that the Shareholders’ Agreement is in all
respects terminated effective concurrently with the Effective Time, provided,
however, that the foregoing consent and approval shall terminate and be of no
further effect upon the earliest to occur of (a) the termination of the Merger
Agreement in accordance with its terms; (b) the making of any waiver, amendment
or other modification of the Merger Agreement that reduces the amount of, or
changes the form or type of, consideration to be received by the holders of
Company Common Stock (as defined in the Merger Agreement) in the Merger; and
(c) 11:59 p.m. eastern time on January 31, 2011 (unless Weston delivers written
notice of its waiver of this provision prior to such time). This consent and
approval is delivered to the Company solely for its benefit and solely for the
purpose specified above, and may not be relied upon by any other party, whether
as a third party beneficiary or otherwise.

 

Weston Presidio V, L.P. By:   Weston Presidio Management V, LLC By:  

 

Name:  

 

Title:  

 

 

19